IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

FORT SMITH DIVISION
UNITED STATES OF AMERICA )
)
v. ) CRIMINAL NO. 2:l8CR20024-OOI
)
JESSE EMANUEL HARRIS )

PRELIMINARY ORDER OF FORFEITURE

On December 13, 2018, a Grand Jury sitting in the Western District of Arkansas returned
an lndictment against the Defendant, J esse Emanuel Harris, charging him With one count of having
been previously convicted of a crime punishable by imprisonment exceeding one year, knowingly
possessed a firearm, in violation of Title 18 U.S.C. §§ 922(g)(l) and 924(a)(2), and a forfeiture
allegation.

In the forfeiture allegation of the lndictment, the United States seeks forfeiture, pursuant
to Title 18 U.S.C. § 924(d), Title 28 U.S.C. § 246l(c), of

l. Rohm, model RGlO, .22 caliber revolver, serial number ll847l, and

2. Ruger, model 10/22, .22 caliber rifle, serial number 122-31397
as property involved in, or used to facilitate the offense.

On March 5, 2019, the Defendant pleaded guilty to Count One of the lndictment. Pursuant
to a Plea Agreement entered into by the parties, the Defendant agrees to forfeit all rights, title and
interest to a Rohm, model RGlO, .22 caliber revolver, serial number ll847l and a Ruger, model
lO/22, .22 caliber rifle, serial number 122-31397 listed in the lndictment. The Defendant
acknowledges that all property covered by the Plea Agreement is subject to forfeiture as property

facilitating illegal conduct, or property involved in illegal conduct giving rise to forfeiture, or as

Page 1 of 4

substitute assets for property otherwise subject to forfeiture.

Pursuant to the Plea Agreement, the Defendant consents to the immediate entry of a
Preliminary Order of Forfeiture upon entry of the guilty plea. The Defendant further agrees that
upon entry of the Preliminary Order of Forfeiture, such Order will be considered final as to
defendant’s interests in the property(ies). The Defendant agrees to immediately withdraw any
claims to property(ies) seized in Connection with this case in any pending administrative and civil
forfeiture proceeding, and Consents to the forfeiture of all properties seized in connection with this
case to the United States. The Defendant agrees to execute any and all documents requested by
the Government to facilitate or complete the forfeiture process(es.) The Defendant further agrees
not to contest or to assist any other person or entity in contesting the forfeiture of the property(ies)
seized in connection with this Case.

Pursuant to the Plea Agreement, the Defendant agrees to consent to the entry of Orders of
forfeiture for such property and waives the requirements of Federal Rules of Criminal Procedure
32.2 and 43(a) regarding notice of the forfeiture in the charging instrument, announcement of the
forfeiture at sentencing, and incorporation of the forfeiture in the judgment. The Defendant
acknowledges that he understands that the forfeiture of assets is part of the sentence that may be
imposed in this case and waives any failure by the court to advise him of this, pursuant to Rule
ll(b)(l)(J), at the time his guilty plea is accepted.

Pursuant to the Plea Agreement, the Defendant further agrees to waive all constitutional
and statutory challenges in any manner (including direct appeal, habeas corpus, or any other
means) to any forfeiture carried out in accordance with the Plea Agreement on any grounds,
including that the forfeiture constitutes an excessive fine or punishment. The Defendant agrees
to take all steps as requested by the United States to pass clear title to forfeitable assets to the

United States, and to testify truthli.llly in any judicial forfeiture proceeding The Defendant also

Page 2 of4

agrees that the forfeiture provisions of the Plea Agreement are intended to, and will, survive him,
notwithstanding the abatement of any underlying criminal conviction after the execution of this
agreement.

Accordingly, it is hereby ORDERED, DECREED AND ADJUDGED:

l. That based upon the guilty plea of the Defendant, the following assets shall be forfeited
to the United States:

l. Rohm, model RGlO, .22 caliber revolver, serial number 118471, and

2. Ruger, model 10/22, .22 caliber rifle, serial number 122-31397
as property facilitating illegal conduct, or property involved in illegal conduct giving rise to

3- AvvawanS/\w{w;=b§{ u\#\')({¢ J@FL .

§ ,§H w forfeiture, or as substitute assets for property otherwise subject to forfeiture.

2. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this Order, the United States is
authorized to seize any specific property that is subject to forfeiture as set forth herein in this Order
and the Plea Agreement, to conduct any discovery the Court considers proper in identifying,
locating or disposing of the property; and to commence proceedings that comply with any statutes
governing third-party rights.

3. Upon entry of this Order, the United States is authorized to commence any applicable
proceeding to comply with statutes governing third party rights, including giving notice of this
Order.

4. The United States shall publish notice of this Order pursuant to Fed. R. Crim. P.

32.2(b)(6).

Page 3 of 4

5. That upon adjudication of all third-party interests, this Court will enter a Final Order
of F orfeiture pursuant to F ederal Rule of Criminal Procedure 32.2(0), in which all interests will be
addressed.

IT IS SO ORDERED this 5th day of March, 2019.

HONORABLE P.K. HOLMES lll

UNITED STATES DISTRICT JUDGE

US DISTRICI` COURT
WESTERN DIST ARKANSAS
FILED

MAR - 5 2019
Dl§)uGLAs F. YoUNG, clerk
y mud

 

Reviewed and consented to by:

 

 

esse Emanuel Harris, Defendant

 

Wounsel for Defendant

Kyra l§kl.lenner, Ad§ibtant U.S. Attorney

 

Page 4 of 4

